HARPER, J.
The appellant was arrested, charged with murder, and sued out a writ of habeas corpus before Hon. J. B. Thomas, judge of the Thirty-Ninth judicial district. On the hearing Judge Thomas held that the relator was entitled to bail, and fixed her bond in the sum of $30,000, from which order-an appeal is prosecuted to this court.
After reading the transcript, had the learned trial judge refused bail, we would not feel' inclined to disturb such a finding; but he-saw the witnesses, and heard the testimony, and found that the applicant was entitled to-be admitted to bail, and such finding is binding on this court; and the only question upon which we are called to pass is the reason*378ableness of the amount of the bail, under the evidence. Our Constitution provides that excessive bail shall not be required, and it is held that in fixing the amount of bond we should be governed- by the pecuniary circumstances of the accused and the nature of the offense charged. The evidence would show that the appellant has virtually no property, yet she is related to those who are able and willing to give a reasonable bond for her appearance, such as their financial ability will admit of.
Viewing the matter from both the standpoint of ability to give bond and the character of crime charged, we are of the opinion that the amount as fixed is excessive, and would amount to a denial of bail. And this court is of the opinion that a $10,000 bond would be sufficient under all the circumstances. It is therefore ordered that the bond be fixed in the sum of $10,000, instead of $30,-000.
Bail reduced.